 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 1 of 16




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
THE ONIONMAN COMPANY, LLC,         )
VIDALIA ORGANICS, INC., and        )
SHAD J. DASHER,                    )
                                   )
     Plaintiffs,                   )
                                   )
     v.                            )           2:21-CV-048
                                   )
NATIONWIDE AGRIBUSINESS            )
INSURANCE COMPANY and              )
SOUTH GEORGIA INSURANCE            )
ASSOCIATES, LLC,                   )
                                   )
     Defendants.                   )

                                   ORDER

     Before the Court is a motion to remand filed by Plaintiffs

Onionman   Company,   LLC   (“Onionman”),      Vidalia   Organics,     Inc.

(“Vidalia”), and Shad Dasher. Dkt. No. 12. For the reasons below,

the motion is GRANTED.

                               BACKGROUND

     This litigation stems from a car accident in 2017. Dkt. No.

1-1 ¶ 15. The individual plaintiff, Shad Dasher, alleges that he

was driving a tractor trailer for his two companies, Onionman and

Vidalia (the “Corporate Plaintiffs”), when he was struck by a man

named James Lester. Id. ¶ 5, 15. Dasher was severely injured in

the accident. Id. ¶ 15.

     Plaintiffs    sued   Lester   in   Long   County    Superior     Court,
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 2 of 16



contending that Lester was negligent and caused Dasher’s injuries.

Id. ¶ 17. The problem is that Lester’s own insurance has a $25,000

policy limit. Id. ¶ 16. That is far too little, Plaintiffs contend,

to cover Dasher’s injuries. Id.

       That is where this litigation comes in. Plaintiffs contend

that    their   own       insurance     company,     Defendant       Nationwide

Agribusiness Insurance Company (“Nationwide”), is on the hook for

whatever damages Lester’s policy does not cover (commonly known as

“uninsured” or “underinsured motorist” coverage, “UM coverage” for

short). Id. ¶¶ 16, 18; see, e.g., Allstate Fire & Cas. Ins. Co. v.

Rothman, 774 S.E.2d 735, 737 (Ga. Ct. App. 2015)(explaining that

UM coverage in Georgia, as relevant here, “provides that the

applicable limits of liability are available to cover any damages

an insured suffers which exceed the tortfeasor’s policy limits")

(citing O.C.G.A. § 33–7–11(b)(1)(D)(ii)(I));           see    also    Frank   E.

Jenkins and Wallace Miller III, Ga. Automobile Ins. Law § 39B:1

(2021–2022 ed.) (same). Nationwide disagrees. Nationwide points

out that its policy with Plaintiffs does not provide any UM

coverage for this accident, dkt. no. 15 at 6, but Plaintiffs argue

that, by operation of Georgia insurance law, it must, dkt. no. 1-

1 ¶¶ 12–13.

       Plaintiffs first filed suit against Nationwide in Long County

Superior Court in February 2020 (separate from their claim against

Lester),   seeking    a   declaratory     judgment   that    their   insurance


                                      2
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 3 of 16



policy with Nationwide did (or must be interpreted to) provide UM

coverage for Dasher’s injuries. See 2:20-cv-00018, Dkt. No. 12 at

1–2. Nationwide removed the case to federal court under diversity

jurisdiction and moved to dismiss. Id. at 2. This Court granted

the motion and dismissed the case without prejudice. See generally

id.

      Plaintiffs tried again by filing another action in Long County

Superior   Court,   this    time   adding   South    Georgia   Insurance

Associates (“SGIA”) as a defendant. See Dkt. No. 1-1 ¶ 4. According

to the Complaint, SGIA is an “agent or broker with specialized

knowledge of farm business needs,” and it “secured [the relevant]

bundled Nationwide policies” on Plaintiffs’ behalf. Id. ¶ 9. In

Plaintiffs’ telling, Nationwide and SGIA (1) knew that Plaintiffs

expected that all farm property would be covered, id. ¶ 10, (2)

knew that Plaintiffs would need to travel on public roads between

tracts of land, id. ¶ 12, and (3) were bound by Georgia law to

provide UM coverage unless they obtained a waiver of that insurance

in writing, which they did not, id. ¶ 13–14. Thus, Plaintiffs

allege, if it turns out that the Nationwide policy does not include

UM coverage, SGIA was negligent in failing to obtain it for

Plaintiffs. Id. ¶¶ 29-35.

      That tees up Plaintiffs’ motion to remand. While Plaintiffs

and Nationwide are citizens of different states (Georgia and Iowa,

respectively), dkt. no. 1 ¶¶ 2-4, SGIA is a Georgia company, id.


                                    3
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 4 of 16



¶ 5. Nevertheless, Nationwide removed the case. See generally Id.

Plaintiffs have moved to remand, pointing out that there is no

“complete diversity” between the parties, meaning the diversity

statute is not satisfied and this Court lacks jurisdiction. See

generally Dkt. No. 12-1. Nationwide ripostes that SGIA is a sham

defendant, here only to defeat diversity jurisdiction, and that

this    Court   should   ignore   SGIA’s   citizenship   for   diversity

purposes. Dkt. Nos. 15, 20. Plaintiffs, for their part, maintain

that adding SGIA is not an act of fraudulent joinder because their

claim against SGIA is a potentially viable alternative if it turns

out that Nationwide is not bound to cover whatever remains of

Lester’s liability from the state court case. Dkt. Nos. 12-1, 17.

Nationwide counters that ripeness prevents the claim against SGIA

from being viable. Dkt. No. 20 at 1–3.

                             LEGAL STANDARD

       An action filed in state court may be removed to federal court

if there is “diversity of citizenship” among the parties. 28

U.S.C. § 1441(b). Diversity jurisdiction exists where the amount

in controversy is more than seventy-five thousand dollars, and

(among other possibilities) is between “citizens of different

states.” Id. § 1332. Thus, “[a] civil action otherwise removable

solely on the basis of [diversity] may not be removed if any of

the parties in interest . . . is a citizen of the State in which

such action is brought.” Id. § 1441 (b)(2). In that situation, the


                                    4
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 5 of 16



case must be remanded to state court. Strawbridge v. Curtiss, 7

U.S. 267, 267 (1806).

       But “[w]hen a plaintiff names a non-diverse defendant solely

in order to defeat federal diversity jurisdiction, the district

court must ignore the presence of the non-diverse defendant and

deny   any   motion    to   remand   the   matter   back   to    state    court.”

Henderson v. Washington Nat. Ins. Co., 454 F.3d 1278, 1281 (11th

Cir. 2006). “In such a case, the plaintiff is said to have

‘fraudulently joined’ the non-diverse defendant.” Stillwell v.

Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011). To

establish fraudulent joinder, the removing party has the “heavy”

burden of proving “by clear and convincing evidence” that “either:

(1) there is no possibility the plaintiff can establish a cause of

action against the resident defendant; or (2) the plaintiff has

fraudulently    pled    jurisdictional     facts    to   bring   the     resident

defendant into state court.” Id. (alterations accepted) (quoting

Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)).

       Nationwide invokes the first pathway. Thus, “[t]o determine

whether the case should be remanded,” the Court “must evaluate the

factual allegations in the light most favorable to the plaintiff”

and “resolve any uncertainties about state substantive law in favor

of the plaintiff.” Id. at 1333 (quoting Crowe, 113 F.3d at 1538)

(footnote omitted). And courts must assess that question “based

upon the plaintiff’s pleadings at the time of removal, supplemented


                                       5
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 6 of 16



by any affidavits and deposition transcripts submitted by the

parties,” under the same standard they would apply to summary

judgment. Legg v. Wyeth, 428 F.3d 1317, 1322–23 (11th Cir. 2005)

(emphasis omitted) (quoting Pacheco de Perez v. AT&T Co., 139 F.3d

1368, 1380 (11th Cir. 1998)); Scimone v. Carnival Corp., 720 F.3d

876,   882   (11th   Cir.     2013).   The   question,   then,   is   whether

Plaintiffs’ claim “is an arguable one under state law”—because

“[i]f there is even a possibility that a state court would find

that the complaint states a cause of action” against the non-

diverse defendant, then “the federal court must find that the

joinder was proper and remand the case to the state court.”

Stillwell, 663 F.3d at 1333 (quoting Coker v. Amoco Oil Co., 709

F.2d 1433, 1440-41 (11th Cir. 1983)). Where the adequacy of the

complaint is concerned, courts must apply the state’s pleading

standards, not the federal standard for evaluating a motion to

dismiss. Id. at 1334. “In other words, ‘the plaintiff need not

have a winning case against the allegedly fraudulent defendant; he

need only have a possibility of stating a valid cause of action in

order for the joinder to be legitimate.” Id. at 1333 (alterations

accepted) (quoting Triggs v. John Crump Toyota, Inc., 154 F.3d

1284, 1287 (11th Cir. 1998)).

                                 DISCUSSION

       Nationwide    argues   that,    because   Plaintiffs   have    not   yet

obtained a verdict against Lester for more than his $25,000 policy


                                       6
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 7 of 16



limit, they are not yet damaged by SGIA’s alleged failure to

procure UM coverage from Nationwide. Dkt. No. 15 at 2, 5; Dkt. No.

20 at 1-3. But that fact does not eliminate the possibility that

Plaintiffs have stated a valid cause of action against SGIA—or, at

least, Nationwide has not carried its heavy burden to show that it

does.

        The starting point is Georgia law on harm in negligence

claims. It is well-settled in Georgia that “to recover for injuries

caused    by   another’s   negligence,   a   plaintiff   must   show   four

elements: a duty, a breach of that duty, causation, and damages.”

Collins v. Athens Orthopedic Clinic, 837 S.E.2d 310, 312 (Ga. 2019)

(alterations accepted) (quoting Goldstein, Garber, & Salama, LLC

v. J.B., 797 S.E.2d 87 (Ga. 2017)). “In other words, ‘before an

action for a tort will lie, the plaintiff must show he sustained

injury or damage as a result of the negligent act[.]’” Id. (quoting

Whitehead v. Cuffie, 364 S.E.2d 87 (Ga. App. 1987)). As Nationwide

points out, “a mere showing of negligence on the part of the

defendants is insufficient to establish a right to recover.” Dkt.

No. 15 at 5 (alterations accepted) (quoting Albright v. Powell,

147 S.E.2d 848, 852 (Ga. Ct. App. 1966)).

        But that only invites the question: what harm or damages must

a plaintiff allege at the pleading stage to state a claim for

negligence? Georgia’s Civil Practice Act requires only “[a] short

and plain statement of the claims showing that the pleader is


                                    7
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 8 of 16



entitled to relief.” O.C.G.A. § 9-11-8(a)(2)(A). In Georgia, a

complaint should only be dismissed for failure to state a claim

when the plaintiff “would not be entitled to relief under any state

of provable facts asserted in support” and “could not possibly

introduce   evidence    within   the    framework   of   the   complaint

sufficient to warrant a grant of the relief sought[.]” Austin v.

Clark, 755 S.E.2d 796, 798-99 (Ga. 2014) (emphasis added) (quoting

Anderson v. Flake, 480 S.E.2d 10 (1997)). Here too, “all pleadings

are to be construed most favorably to the party who filed them,

and all doubts regarding such pleadings must be resolved in the

filing party’s favor.” Id. at 799. Perhaps most importantly,

pleadings in Georgia courts are not “subject to the more stringent

pleading standards governing federal cases.” Collins, 837 S.E.2d

at 317. Under Georgia’s notice pleading standard, “it is immaterial

whether a pleading states ‘conclusions’ or ‘facts’ as long as fair

notice is given, and the statement of [the] claim is short and

plain.” Forsh v. Williams, 740 S.E.2d 297, 299 (Ga. Ct. App. 2013).

     That is where Nationwide’s argument falters. Nationwide’s

argument reduces to an assertion that Plaintiffs’ injuries from

any negligent failure to obtain UM coverage are not sufficiently

concrete (or, framed differently, that Plaintiffs’ claim is not

yet ripe). Dkt. No. 15 at 4-5. That argument smacks of Article

III’s demand that a plaintiff suffer (or allege he will imminently

suffer) a definite “injury in fact.” See, e.g., TransUnion LLC v.


                                    8
 Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 9 of 16



Ramirez, 141 S. Ct. 2190, 2203 (2021). But that is not the standard

the Court must apply here. Stillwell, 663 F.3d at 1334 (federal

courts must apply the state’s pleading standards in deciding

whether a claim is viable for purposes of a motion to remand based

on fraudulent joinder).

      Nationwide does not cite any case in which a Georgia court

rejected   a   negligence      claim   at   the    pleading   stage     because

cognizable harm, though alleged, had not yet come to pass. The

cases Nationwide does cite merely confirm that harm is required

for a negligence claim to succeed on the merits. See Dkt. 15 at 4-

6. Taking each of Nationwide’s cases in turn: Albright v. Powell

held that a jury could find the defendant was negligent while

simultaneously finding that the plaintiff had not established a

right to recover damages. 147 S.E.2d at 852 (“in making the

contention that a verdict for the plaintiff in some amount was

demanded, the [plaintiff/]appellant ignores the fact that a mere

showing of negligence on the part of the defendants is insufficient

to establish a right to recover”). So too, Peters v. Davis affirmed

a trial court’s refusal to grant a new trial after the jury found

that the plaintiff was not entitled to recover damages for pain

and suffering. 449 S.E.2d 624, 626 (Ga. Ct. App. 1994). And Cheeks

v.   Miller    indeed   held    that   “[t]he     existence   of   an   actual

controversy is fundamental to a decision on the merits,” but it

did so to vacate a final judgment on the merits of a not-yet-ripe


                                       9
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 10 of 16



declaratory judgment claim—not to dismiss the case at the pleading

stage. 425 S.E.2d 278, 278–79 (Ga. 1993) (quoting Bowers v. Board

of Regents, 378 S.E.2d 460 (1989)). At the outset, therefore, “in

citing limited legal authority,” Nationwide “has failed to show

that [Plaintiffs’] claims against [SGIA] are not possible under

Georgia’s notice pleading standard.” Elliot Wave Int’l, Inc. v.

Sentinel Ins. Co., 2:17-cv-00245, 2018 WL 8951096 (N.D. Ga. May 9,

2018), at *4; see also id. (“In the end, the law places the burden

on . . . the removing party[.]”)).

       Regardless, there are good reasons to think that there is at

least a possibility that Plaintiffs’ claims would pass muster in

Georgia courts. To begin with, Georgia law plainly recognizes

claims for negligent failure to obtain insurance. See, e.g., Wright

Body Works, Inc. v. Columbus Interstate Ins. Agency, 210 S.E.2d

801 (Ga. 1974). Next, and with Georgia’s notice-pleading standard

in mind, Nationwide’s thoughtful briefing on the intricacies of

Plaintiffs’ claim against SGIA proves that the Complaint offers

fair   notice   of   what      is   alleged.   Indeed,     Nationwide,   itself,

identifies the “state of provable facts” and the “evidence within

the    framework    of   the   complaint”      necessary    for   Plaintiffs   to

prevail:

      First, “Lester would need to be found liable for Dasher’s

       injuries;”

      Second, “Dasher would need to receive an award of damages


                                        10
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 11 of 16



      exceeding the limits of Lester’s policy;” and

     Third, Plaintiffs “would need to establish that Dasher does

      not have UM coverage under the Nationwide policy.”

Dkt. No. 15 at 5. And, finally, the complaint contains allegations

of cognizable harm which—if proved—would plainly support a claim

for negligence. Plaintiffs allege that Dasher’s injuries “far

exceeded” Lester’s policy limit and that State Farm has already

paid its liability limits to Dasher. Dkt. No. 1-1 ¶ 16. If that is

true, and if SGIA negligently failed to obtain UM coverage for

Plaintiffs, then Plaintiffs are (in theory) injured in the amount

that their damages exceed Lester’s policy limits.

      True, the alleged injury depends on a verdict that Lester is

liable for more than those policy limits, id. ¶¶ 19, 35, but the

fact that damages have not yet materialized does not mean a

plaintiff has failed to sufficiently allege injury under Georgia

law. The Georgia Supreme Court rejected exactly that argument in

Collins v. Athens Orthopedic Clinic. See 837 S.E.2d at 316–17.

      In   Collins,   the   plaintiffs   alleged   that   the    clinic’s

negligence allowed a criminal hacker to access and steal patients’

medical    and   confidential    personal     information       (including

addresses, social security numbers, and the like). Id. at 311-12.

As a result, the plaintiffs said, their personal data was available

for sale on the “dark web”—leaving them open to identity theft and

other financial harm. Id. Critically, however, many of the named


                                   11
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 12 of 16



plaintiffs and would-be-class-members “[had] not yet experienced

identity theft” or related injuries. Id. at 312. Yet the plaintiffs

sought damages “based on costs related to credit monitoring and

identity theft protection,” as well as “a declaratory judgment to

the effect that the Clinic must take certain actions to ensure the

security of class members’ personal data in the future.” Id. The

Georgia Court of Appeals rejected those claims, “[c]oncluding that

the plaintiffs had not sufficiently pleaded injury” because “the

defendant’s alleged negligence exposed the Plaintiffs to a risk of

harm which may or may not occur.” Id. at 313-14 (quoting Collins

v. Athens Orthopedic Clinic, 815 S.E.2d 639, 644 (Ga. Ct. App.

2019)). The Georgia Supreme Court reversed. Unlike analogous cases

the court of appeals relied on, the Court said, Collins came to

the court on the pleadings alone. Id. at 314. While a plaintiff

seeking to survive summary judgment or obtain class certification

must do more than “merely [ ] allege that identity theft was a

possible, or even likely, result” of the defendant’s negligence,

that allegation was enough to step the low barrier of showing “any

state of provable facts” that would entitle the plaintiff to relief

“within the framework of the complaint.” Id. (quoting Austin, 755

S.E.2d at 798). So in Collins, “the plaintiffs allege[d] that

criminals [were] able to assume their identities fraudulently and

that   the   risk     of   such    identity     theft    is   ‘imminent    and

substantial,’”      amounting     to   “a   factual   allegation   about   the


                                       12
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 13 of 16



likelihood that any given class member will have her identity

stolen[.]” Id. at 315.

     The   same   principles   apply    here.   Plaintiffs   allege   that

Dasher’s injuries are “severe and permanent,” that his damages

“far exceed[ ] the liability limit . . . of the State Farm policy

. . . on Mr. Lester’s vehicle . . . thereby triggering the UM/UIM

coverage,” and that Dasher has sued Lester in Georgia superior

court. Dkt. No. 1-1 at ¶¶ 15-17. So “[i]n the event that the Court

determines Nationwide did not afford Dasher UM/UIM coverage,” then

Plaintiffs assert “that both SGIA and Nationwide were . . .

negligent in failing to provide or offer” such coverage. Id. ¶ 30.

Just like in Collins, therefore, the fact that a legally cognizable

harm is not yet concrete does not mean that Plaintiffs’ claims are

obviously nonviable at the pleading stage. Elliot Wave, 2018 WL

8951096 at *3 (“[T]he Court’s role at this juncture is only to

consider whether Plaintiff’s claims are possible, not to pass

judgment on their likelihood of success.”) (footnote omitted).

     Moreover, the fact that damages against SGIA further depend

on a legal finding—i.e., that Plaintiffs’ policy with Nationwide

does not include UM coverage for this accident—does not change the

conclusion. For one thing, Nationwide itself maintains that the

policy here does not expressly or implicitly contain UM coverage

for this accident. Dkt. No. 15 at 3 (“Plaintiffs acknowledge that

the policy as issued limits U.M. Coverage to vehicles that are


                                   13
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 14 of 16



scheduled on the policy and not for ‘unscheduled mobile equipment

which by definition includes tractors.’”) (quoting Dkt. No. 1-1

¶¶ 11-12). For another, Georgia law (like the Federal Rules)

expressly permits plaintiffs to plead claims in the alternative.

Compare O.C.G.A. § 9-11-8(e)(2), with Fed. R. Civ. P. 8(d)(2).

Again, Plaintiffs’ primary claim certainly appears to be that

Nationwide is on the hook for UM coverage. But in case they are

wrong, the rules allow them to claim that SGIA is liable for the

same amount because it negligently failed to procure UM coverage.

“The Court,” therefore, “cannot say that [Plaintiffs] ‘would not

be entitled to relief under any state of provable facts asserted

in’ the Complaint[,] or that [Plaintiffs] ‘could not possibly

introduce   evidence   within   the    framework   of   the   complaint[.]”

Elliot Wave, 2018 WL 8951096, at *3 (quoting Racette v. Bank of

Am., N.A., 733 S.E.2d 457, 460 (Ga. Ct. App. 2012)); cf. Collins,

837 S.E.2d at 316 (“These allegations raise more than a mere

specter of harm” and therefore “are sufficient to survive a motion

to dismiss the plaintiffs’ negligence claims.”).1


1 The Georgia Supreme Court also made clear that, while some
plaintiffs alleged they had “spen[t] money attempting to mitigate
the consequences of the breach by avoiding actual identity theft,”
the court’s conclusion “[did] not depend” on that fact. 837 S.E.2d
at 316 (“Although this may represent all or some measure of the
plaintiffs’ damages to date, their allegation that the criminal
theft of their personal data has left them at an imminent and
substantial risk of identity theft is sufficient at this stage of
the litigation.”).



                                      14
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 15 of 16



     Finally, even if there were more doubt about whether Georgia

law tolerates a speculative injury at the pleading stage, the

standard of review still resolves the remand question. See Beasley

Forest Prods., Inc. v. N. Clearing, Inc., 515 F. Supp. 3d 1367,

1376 (S.D. Ga. 2021)(“‘If there is even a possibility that a state

court would find that the complaint states a cause of action

[against the non-diverse defendant],’ the Court must remand the

case.”)(quoting Coker, 709 F.2d at 1440-41). Fraudulent joinder is

a narrow, judicially-created exception to the normal diversity

rules; it is always the removing party’s burden to clearly and

convincingly show it is appropriate. Triggs, 154 F.3d at 1287.

                               CONCLUSION

     In sum, Plaintiffs’ claims here are not so obviously doomed

under Georgia law that they are either “frivolous or fraudulent.”

Beasley Forest Prods., 515 F. Supp. 3d at 1377. Thus, Nationwide

has not carried its burden to show fraudulent joinder. Elliot Wave,

2018 WL 8951096, at *4. That means the normal rules of diversity

jurisdiction   apply,    and   SGIA’s   presence    defeats    diversity

jurisdiction in this case. Plaintiffs’ motion to remand, dkt. no.

12, is GRANTED. The Clerk of Court is DIRECTED to REMAND the case

to the Superior Court of Long County and CLOSE the federal action.




                                   15
Case 2:21-cv-00048-LGW-BWC Document 22 Filed 09/21/21 Page 16 of 16



     SO ORDERED, this 21st day of September, 2021.



                                 _________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   16
